Citation Nr: 1821277	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-40 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C, including under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to service connection for prostate cancer, including as secondary to contaminated water at Camp Lejeune or herbicide agent exposure. 

3.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to prostate cancer.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from September 1974 to October 1977.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from November 2011, February 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah, Louisville, Kentucky, and Seattle, Washington.

In September 2017, the Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge at an RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On September 20, 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated he wanted to withdraw the appeal of the claim of entitlement to service connection for hepatitis C, including under the provisions of 38 U.S.C. § 1151.

2.  Prostate cancer is not related to the Veteran's service, including contaminated water at Camp Lejeune or herbicide agent exposure. 

3.  ED is not related to the Veteran's service or any service-connected disability.  

4.  A right shoulder disability is not related to the Veteran's service.

5.  A left shoulder disability is not related to the Veteran's service.

6.  Arthritis of the shoulder did not manifest within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of entitlement to service connection for hepatitis C, including under the provisions of 38 U.S.C. § 1151, are met.  38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017). 

2.  Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  ED was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

4.  A right shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

5.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017). 

On September 20, 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated he wanted to withdraw the appeal of the claim of entitlement to service connection for hepatitis C, including under the provisions of 38 U.S.C. § 1151.  There thus remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal relating to the withdrawn claim. 

Service Connection

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017).  

Here, the Veteran does not assert that VA violated its duty to notify, that there is any outstanding evidence to secure on his behalf, or that any VA examination he underwent during the course of this appeal was inadequate, necessitating another.  No further notice or assistance is therefore necessary.  

The Veteran is seeking service connection for prostate cancer on a direct basis, as related to service.  Initially, in February 2011 and December 2011 written statements, he claimed he was exposed to herbicide agents while working on the flight line in Japan in 1975 or 1976, exposure that caused him to develop prostate cancer.  In September 2012 and July 2013 written statements, however, after his service indicated it could not verify the alleged in-service exposure to herbicide agents, he indicated he no longer wanted to pursue the claim based on that theory of entitlement.  Instead, he asked VA to consider his other assertion, first expressed in December 2011, that he developed the cancer from in-service water contamination at Camp Lejeune from 1975 or 1976.  According to other written statements submitted in December 2011, January 2014 and February 2014 and September 2017 hearing testimony, while at Camp Lejeune, the Veteran lived at the barracks, was attached to the helicopter squadron, crawled through mud, ate food prepared on base, and drank water on base.  The Veteran submitted articles on Camp Lejeune that substantiate the water supply was contaminated during the time period in question. 

According to November 2012, January 2014 and May 2015 written statements and the September 2017 hearing testimony, the Veteran is seeking service connection for ED on a secondary basis, as related to prostate cancer.  He is seeking service connection for right and left shoulder disabilities on the basis that they developed secondary to post-service duties as a laundry operator while working for VA in Portland, Oregon.  In a written statement dated June 2015, the Veteran indicated, with regard to the shoulders, that he was not seeking service connection for a service injury, but rather as a VA employee. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  That may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (layperson not competent to offer opinion regarding medical nexus question when question may not be resolved through lay observation).

In certain cases when a Veteran has been exposed to herbicide agents during service, service connection may be presumed for diseases associated with herbicide agent exposure, even without evidence of that disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  A Veteran who served on active service in the Republic of Vietnam during the Vietnam era will be presumed to have been exposed to an herbicide agent unless there is affirmative evidence indicating otherwise.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Prostate cancer is a disease VA has associated with herbicide agent exposure.  38 C.F.R. § 3.309(e) (2017).  For a Veteran exposed to herbicide agents during service, service connection will be presumed for prostate cancer if it manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).

In certain cases when a Veteran has been exposed to water supply contaminants during service, service connection may be presumed for diseases associated with such exposure.  Contaminants include the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, which were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period extending from August 1, 1953 to December 31, 1987.  When exposure to the water supply contaminants at Camp Lejeune is established in accordance with the regulation, certain diseases associated with that exposure will be service connected if they manifest to a degree of 10 percent or more at any time after service.  Prostate cancer is not a disease VA has associated with the water supply contaminants at Camp Lejeune.  38 C.F.R. §§ 3.307(a)(7), 3.309(f) (2017).  

Service connection may also be presumed for certain chronic diseases, including malignant tumors and arthritis, if they manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. 
§§ 3.307, 3.309 (2017). 

Service connection may be established on a secondary basis when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity, or aggravation, of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017). 

Here, considering all theories the Veteran has advanced, both initially and most recently, the Board finds the preponderance of the evidence against each claim, whether decided on a direct, presumptive, or secondary basis.  In each case, the favorable evidence satisfies the current disability requirement of a service connection claim, but the evidence does not show service incurrence or that any current disability is related to service.

More specifically, treatment records dated during the course of this appeal and a report of VA examination conducted in April 2015 establish that, during the course of this appeal, the Veteran had the claimed disabilities of prostate cancer, ED, and right and left shoulder disabilities.  The shoulder disabilities were variously diagnosed, including as a strain, rotator cuff tear, subacromial bursitis, synovitis, not otherwise specified, traumatic tendonitis, and osteoarthritis on the right shoulder.   

The Veteran does not allege ED or bilateral shoulder disabilities initially manifested in, or are otherwise related to, service.  His service medical records include no evidence of treatment for ED or any shoulder complaints.  

The Veteran argues his prostate cancer is related to service at Camp Lejeune, during which he was allegedly exposed to contaminated water.  However, there is some question in the record as to whether the Veteran actually served at Camp Lejeune.  No document of record confirms that allegation, but a Record Of Service and service medical records list the Veteran's presence and establishes he received treatment at a station attached to Camp Lejeune, the Marine Corps Air Station in Jacksonville, North Carolina, from March 1975 to January 1976.  During the hearing, when questioned regarding that inconsistency, the Veteran testified under oath he had served at Camp Lejeune.  Given the proximity of the air base to Camp Lejeune and the absence of any evidence suggesting the Veteran's credibility should be questioned, for the sake of further discussion only, the Board is willing to concede that the Veteran served at Camp Lejeune during the time period alleged, exposing him to a contaminated water supply.  

Following service, the Veteran began receiving treatment for the claimed disabilities.  In 1981, he was involved in an automobile accident and was seen for various complaints, including left shoulder pain.  In 2001, he was seen for ED following hernia surgery.  In 2002, he was seen for right shoulder pain.  In 2010, he was diagnosed with prostate cancer.  After the initial treatment visits, including during the course of this appeal, the Veteran continued to receive treatment for prostate cancer and its residuals, ED, and right and left shoulder disabilities.  Recently, testing has found osteoarthritis of the right shoulder.   

A VA examiner has addressed whether the Veteran's prostate cancer is related to water supply contamination at Camp Lejeune.  In April 2015, during a VA examination, the examiner reviewed all pertinent evidence of record and ruled out a relationship between the Veteran's prostate cancer and service, including the contaminated water supply, on the following bases:  (1) Prostate cancer is the most common malignant neoplasm in North American men (1 in 7 men); (2) The most important risk factor for developing prostate cancer is increasing age (rarely occurs before 40); (3) Other risk factors include ethnicity, higher waist circumference, obesity (positive), ethnicity, hypertension, cannibas use (positive), alcohol use (positive), genetic (positive), and occupational exposure for at least 5 years; (4) There is no scientifically documented link between the development of prostate cancer and exposure to PERC or TCE, solvents found in Camp Lejeune's water supply, unless the exposure lasted for greater than 5 years; (5) Even if the Veteran's alleged exposure to the water supply is conceded, that exposure, lasting less than 8 months, would not be of sufficient duration to rise to a level of concern or to contribute significantly to the development of prostate cancer.  In support of the findings and conclusion, the VA examiner cited numerous studies and articles discussing prostate cancer and the water contamination at Camp Lejeune.  The examiner indicated that the National Academy of Sciences found that there was inadequate or insufficient evidence to determine that an association exists between exposure to Camp Lejeune contaminated water supply and prostate cancer.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions thus represent the only evidence linking his prostate cancer to service and these assertions may not be considered competent evidence of a nexus.  The Veteran does not possess a recognized degree of medical knowledge to attribute his cancer to in-service water contamination or any other in-service event.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of competent evidence relating the Veteran's prostate cancer to service, including any water supply contamination at Camp Lejeune or herbicide agent exposure, the Board concludes that prostate cancer was not incurred in or aggravated by service.  Because prostate cancer is not a disease VA has associated with the water supply contaminants at Camp Lejeune and the Veteran was not diagnosed with such cancer until 2010, decades after service, the Board further concludes that prostate cancer may not be presumed to have been incurred in service.  In addition, the evidence of record does not show that the Veteran served in the Republic of Vietnam or any location where the use of herbicide agents has been established.  Therefore, exposure to herbicide agents is not presumed.  In addition, the evidence does not show that it is at least as likely as not that the Veteran was exposed to herbicide agents during service.  Therefore, the Board finds that service connection for prostate cancer based on exposure to herbicide agents cannot be established.

The Veteran links his ED to the prostate cancer.  He does not allege that the ED initially manifested in or is otherwise related to service.  Treatment records do not substantiate the alleged link, instead showing the Veteran first complained of ED approximately nine years prior to the cancer diagnosis.  Regardless, because the prostate cancer is not service-connected, the Board may not grant service connection for the ED on a secondary basis, because the claimed primary disability has not been service-connected.  The Board instead finds that the ED is not related to the Veteran's service or a service-connected disability and concludes that it is was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, a service-connected disability.

The Veteran links his right and left shoulder disabilities to his work-related duties at a VA facility in Portland, Oregon, following service, while working as a civilian employee.  Treatment records appear to suggest that the Veteran began reporting shoulder complaints prior to any work injuries, but that following shoulder injuries, his shoulder complaints worsened.  According to treatment records, the Veteran reported the injuries to his employer, which provided accommodations and possibly compensation.  Filing a claim with VA for veterans' benefits was not the appropriate action to pursue in response to those injuries, but after VA denied the claim, the Veteran appealed the denial and it is now before the Board.  As there is no evidence, lay or medical, relating the Veteran's shoulder disabilities to service, to any event during service, or to any service-connected disability, the Board concludes that the shoulder disabilities were not incurred in or aggravated by service.  As osteoarthritis of the right shoulder did not manifest until recently, decades after the Veteran's discharge from service, the Board further concludes that disability cannot be presumed to have been incurred in service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for prostate cancer, ED, and bilateral shoulder disabilities.  Therefore, those claims must be denied.

ORDER

The appeal on the claim of entitlement to service connection for hepatitis C, including under the provisions of 38 U.S.C. § 1151, is dismissed.

Entitlement to service connection for prostate cancer, including as secondary to contaminated water at Camp Lejeune or herbicide agent exposure, is denied. 

Entitlement to service connection for ED, including as secondary to prostate cancer, is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


